NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2109-18T3

CURTIS CAMPBELL,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

          Respondent.


                   Submitted March 17, 2020 – Decided May 15, 2020

                   Before Judges Currier and Firko.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Curtis Campbell, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Appellant Curtis Campbell, an inmate, appeals from the December 21,

2018 Department of Corrections (DOC) order affirming a hearing officer's

imposition of sanctions. In a prior appeal, we found the substantial evidence

presented at the disciplinary hearing supported the hearing officer's finding of

guilt. Campbell v. N.J. Dep't of Corr., No. A-4842-16 (App. Div. Dec. 6, 2018)

(slip op. at 3-4).

      However, because the hearing officer had not provided reasons for the

imposed sanctions, we remanded in accordance with Mejia v. N.J. Dep't of Corr.,

446 N.J. Super. 369, 378-79 (App. Div. 2016) and Malacow v. N.J. Dep't of

Corr., 457 N.J. Super. 87, 96-97 (App. Div. 2018). On remand, the hearing

officer supplied sufficient reasoning for the imposed sanctions. We affirm.

      Appellant was found guilty of prohibited act *.004, fighting with another

person, in violation of N.J.A.C. 10A:4-4.1(a)(2)(i). The hearing officer imposed

sanctions of fifteen days loss of recreational privileges, ninety-one days

administrative segregation, and sixty days loss of commutation time.

      On remand, the hearing officer re-imposed the original sanctions but

added the following reasons: "[P]lease note, [there is] no evidence of mental

health problems. . . . Sanction[s] [are meant] to deter [inmates] from fighting

[and] to promote a safe [and] secure facility. [Hearing officer] notes [appellant]


                                                                          A-2109-18T3
                                        2
has no other disciplin[ary] history. However, violence of any kind cannot be

tolerated."

      In upholding the hearing officer's decision and sanctions, the assistant

superintendent stated: "DOC is in compliance with procedural safeguards. The

sanction[s] [are] appropriate to the charge. No leniency will be afforded to

[appellant]. [There was] [n]o misinterpretation of the facts." The assistant

superintendent also noted that appellant's mental health history was reviewed

and considered.

      As we have stated, our role in reviewing a prison disciplinary decision is

limited. Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div.

2010). In general, the decision must not be disturbed on appeal unless it was

arbitrary, capricious, or unreasonable, or lacked the support of "substantial

credible evidence in the record as a whole." Henry v. Rahway State Prison, 81
N.J. 571, 579-80 (1980) (citation omitted).

      On appeal, appellant argues: (1) there was not enough evidence to re -

affirm the initial decision because he is legally blind; (2) respondent has not

provided sufficient reasons for re-affirming the initial decision; (3) appellant's

counsel substitute was ineffective at the remand hearing; (4) all allegations and




                                                                          A-2109-18T3
                                        3
sanctions in relation to the present matter must be expunged; and (5) respondent

failed to investigate appellant's prior complaints regarding his cellmate.

      When this court considers a matter that has been appealed for a second

time, "[t]he ruling on the first appeal is the law of the case." Deverman v.

Stevens Builders, Inc., 35 N.J. Super. 300, 302 (App. Div. 1955) (citing Hollister

v. Fiedler, 30 N.J. Super. 203 (App. Div. 1954)). In Deverman, a case that was

appealed for a second time following remand, this court held that it was not

authorized to "collateral[ly] review . . . the first decision of this [court]" and,

instead, was only responsible for evaluating whether the court on remand

adhered to this court's instructions following the first appeal. Ibid.

      We affirmed the hearing officer's finding of guilt in the first appeal. Our

review following remand is restricted to whether the DOC complied with our

instructions pertaining to the imposition of sanctions. We do not consider any

arguments raised by appellant addressing matters outside this discrete issue.

      "For a sentence to be 'appropriate,' it is not enough that the sentence be

within the maximum limits set forth in the Administrative Code." Mejia, 446
N.J. Super. at 379. "Without an articulation of sanctioning factors, '[this court]

ha[s] no way to review whether a sanction is imposed for permissible reasons




                                                                             A-2109-18T3
                                        4
and is located at an appropriate point within the allowable range.'" Malacow,
457 N.J. Super. at 97 (quoting Mejia, 446 N.J. Super. at 379).

      Pursuant to N.J.A.C. 10A:4-9.17(a), when a hearing officer decides

whether to impose disciplinary sanctions, he or she may consider the following

factors:

            1. Offender's past history of correctional facility
            adjustment;

            2. Setting and circumstances of the prohibited behavior;

            3. Involved inmate's account;

            4. Correctional goals set for the inmate; and

            5. The inmate's history of, or the presence of, mental
            illness.

"[T]he use of those or other 'such factors' [is] entirely [within] the discretion of

the hearing officer." Mejia, 446 N.J. Super. at 378 (citing N.J.A.C. 10A:4-

9.17(a)).

      On remand, the hearing officer re-imposed the original sanctions, this time

providing reasons for each penalty. In upholding the hearing officer's decision,

the assistant superintendent found the sanctions were appropriate for the charge.

      We are satisfied the hearing officer on remand articulated appropriate

reasons for imposing the sanctions. The hearing officer noted appellant's lack


                                                                            A-2109-18T3
                                         5
of mental health problems, the purpose sanctions serve in deterring fighting and

promoting safety, and the DOC's strong stance against violence. The decision

of the DOC upholding the sanctions was not arbitrary, capricious, or

unreasonable.

      Affirmed.




                                                                        A-2109-18T3
                                       6